CLAY, Circuit Judge,
concurring.
I find much to recommend in the reasoning of both the majority opinion and the dissenting opinion even though the two opinions purport, in many ways, to be unalterably opposed to one another. Both opinions contain arguments of persuasive value, and when read in juxtaposition to one another, serve to highlight the issue being addressed as a complex and difficult one rooted in the nation’s social and political history, its religious traditions, and its First Amendment jurisprudence. Both opinions, when read together, well illustrate the courts’ inability to develop a consensus with respect to the extensive intellectual debate concerning the requirements of the First Amendment in a factual context such as the one presented by this case.
I concur in the majority opinion, not because I necessarily embrace all of its reasoning, but because the Supreme Court has, by implication, approved for public enshrinement the national motto of “In God We Trust” by denying certiorari with respect to two of the three cases of our sister circuits challenging the motto where certiorari was sought and where the constitutionality of the national motto was upheld against challenges based on the Establishment Clause. See Gaylor v. United States, 74 F.3d 214 (10th Cir.), cert. denied, 517 U.S. 1211, 116 S.Ct. 1830, 134 L.Ed.2d 934 (1996); O’Hair v. Murray, 588 F.2d 1144 (5th Cir.), cert. denied, 442 U.S. 930, 99 S.Ct. 2862, 61 L.Ed.2d 298 (1979); Aronow v. United States, 432 F.2d 242 (9th Cir.1970). Because I do not find *311the import of the Ohio motto at issue in this case, when considered in context and with reference to both its literal and symbolic meanings, to be significantly distinguishable from the national motto, I do not believe this Court could logically disapprove of the Ohio motto on establishment of religion grounds so long as the national motto passes constitutional muster. And again, the Supreme Court, by failing to disapprove the national motto, has clearly signaled, at least by implication, that the national motto is not at odds with constitutional principles.
Although I find portions of the dissent to be persuasive, I find wholly unconvincing the dissent’s asserted distinction between the national motto and the Ohio motto. Either or both mottos, in my estimation, may reasonably be understood to refer to “God” as an omnipotent one who intervenes in human affairs, on the one hand, or as one who does not intervene in human affairs but is looked to for spiritual comfort, on the other hand; indeed, they both may reasonably be regarded as signifying both purposes. Contrary to the dissent’s argument, I would surmise that many people may derive comfort from the motto “In God We Trust” only because they believe that the motto refers to an omnipotent and omniscient as well as benevolent God. In other words, He is a God in whom they trust because He possesses the powers and qualities of omnipotence and omniscience. Conversely, and by the same token, I think I can also reasonably surmise that the Ohio motto “With God All Things Are Possible” may be regarded by some as prayerful or exhortatory, thereby providing spiritual comfort, in addition to, or apart from, invoking an omnipotent and omniscient God who intervenes in human affairs. And although I might reach an altogether different result in my reading of First Amendment jurisprudence if I were deciding this case on a clean slate and without reference to the de facto legalization of the national motto of “In God We Trust,” I simply do not discern a meaningful ecclesiastically qualitative distinction between the import of the two phrases, “In God We Trust,” and “With God All Things Are Possible,” for Establishment Clause purposes.
The dissent seems to argue that the Ohio motto differs from the national motto because it comes directly from Matthew 19:26, a book in the New Testament of the Bible. This point of departure, however, is unpersuasive since the national motto can also be traced to the Bible, both the Old and New Testaments: “[I]n God I have put my trust” (Psalm 56:4, 11); “Behold, God is my salvation; I will trust” (Isaiah 12:2); “We trust in the LORD our God” (Isaiah 36:7); “[W]e should not trust in ourselves, but in God which raiseth the dead” (2 Corinthians 1:9); “[W]e trust in the living God” (1 Timothy 4:10); “[N]or trust in uncertain riches, but in the living God” (1 Timothy 6:17); and “I will put my trust in him” (Hebrews 2:13). Moreover, the history of the national motto as described by the Department of the Treasury on its website, Fact Sheet OPC-11, indicates that the national motto was placed on United States coins “largely because of the increased religious sentiment existing during the Civil War.” According to the Department of Treasury, then Secretary of Treasury Chase “received many appeals from devout persons” urging the Secretary to recognize God on United States coins. The first of such letters, written in 1861, assumed that the Secretary was a “Christian” and stated that such a reference to God “would relieve us from the ignominy of heathenism.” Seven days later, the Secretary ordered that the “trust of our people in God [be] declared on our national coins,” stating, “[n]o nation can be strong except in the strength of God, or safe except in His defense.” If the dissent’s argument is that the two mottos are constitutionally distinguishable because the Ohio state motto is a more direct quote from the Bible than the national motto, I believe that such a distinction ignores Supreme Court admonitions against per se rules and hypertechnicality. *312See Lynch v. Donnelly, 465 U.S. 668, 678, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (“Rather than mechanically invalidating governmental conduct ... that benefit or give special recognition in general to one faith — as an absolutist approach would dictate — the Court has scrutinized challenged ... official conduct to determine, whether, in reality, it establishes a religion or religious faith, or tends to do so.”) (emphasis added). Contrary to the dissent’s argument, both mottos have their origin in religion and can be traced to the Bible.
Accordingly, I concur in the judgment reached by the majority opinion.